Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner peripheral surface” together with the “sliding surface” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1: line 24, “the second end” should be --a second end--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a half bearing having an inner peripheral surface including an outer peripheral surface supported by a housing, and a sliding surface slidable with a mating shaft”.  As written, it is unclear if the inner peripheral surface includes the outer peripheral surface or if the half bearing includes the outer peripheral surface.  Furthermore, it is unclear if the sliding surface is the same as the inner peripheral surface of if they are separate features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara U.S. 2012/0243815.
Re clm 1, Kuwabara discloses a sliding bearing (Fig. 1 and 2) comprising a half bearing (20) having an inner peripheral surface (radially inner surface) including an outer peripheral .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones U.S. 2017/0051782 in view of Kuwabara U.S. 2012/0243815.
Re clm 1, Jones discloses a sliding bearing (Fig. 11 and 12) comprising a half bearing (21) having an inner peripheral surface (radially inner surface) including an outer peripheral surface (radially outer surface) supported by a housing, and a sliding surface (radially inner surface) slidable with a mating shaft, a washer (22/23) attached to the outer peripheral surface, wherein the washer has a first convex portion (left or right tab 26/27; [0113]; Fig. 14) and a second convex portion (other of left or right tab 26/27) on a surface facing the outer peripheral surface, the half bearing has a first concave portion (notches in edge of 21) into which the first convex portion is inserted from the outer peripheral surface side, and a second concave portion (notches in edge of 21) into which the second convex portion is inserted from the outer peripheral surface side, when a force in the axial direction of the mating shaft acts on the washer, the first convex portion engages with the first concave portion and the second convex portion engages with the second concave portion (if washer is pressed in the axial direction, tabs bottom out in notches), the first convex portion and the second convex portion have no calking trace, no calking traces exist around the first concave portion and the second concave portion, the first concave portion and the second concave portion are configured to not open to axial ends (shown in Fig. 15).

Kuwabara teaches the first convex portion is located between the first imaginary line connecting the center of the inner circumferential surface of the washer and a first end of the inner circumferential surface of the washer and in the circumferential direction, and a second imaginary line extending from the center in the direction of the inner circumferential surface of the washer at an angle of 30 degrees to the first imaginary line (theta 1, Fig. 2; 15-30 degrees), the second convex portion is located between a third imaginary line connecting the center of the peripheral surface of the washer and the second end of the inner peripheral surface of the washer in the circumferential direction, and a fourth imaginary line extending from the center in the direction of the inner peripheral surface at an angle of 30 degrees to the third imaginary line (theta 1, Fig. 2; 15-30 degrees) for the purpose of providing an integral coupling relation between the half bearing and the washer ([0029]).
It would have been obvious to one of ordinary skill in the art to modify Jones and provide the first convex portion is located between the first imaginary line connecting the center of the inner circumferential surface of the washer and a first end of the inner circumferential surface of the washer and in the circumferential direction, and a second imaginary line extending from the center in the direction of the inner circumferential surface of the washer at an angle of 30 
Additionally, Kuwabara discloses the angle as a result effect variable ([0029]), and thus it would have been obvious to modify the angle of Jones for that rationale as well. " In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 3, Jones further discloses the washer has a first notch (tapered portion of 22/23 at bottom of Fig. 12) on the inner circumferential surface side of the first end and a second notch on the inner circumferential side of the second end, the distance from the first imaginary line to the end on the inner circumferential surface side of the first notch is longer than the distance from the end on the inner circumferential surface side of the first notch to the first convex portion, and the distance from the second imaginary line to the end on the inner circumferential surface side of the second notch is longer than the distance from the end on the inner circumferential surface side of the second notch to the second convex portion (See Figs. Below).


    PNG
    media_image1.png
    325
    329
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    322
    332
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALAN B WAITS/Primary Examiner, Art Unit 3656